Title: To Alexander Hamilton from Benjamin Lincoln, 14 March 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston March 14th. 1792

By the 7th. section in the act for registering vessels &c it is provided that when an owner resides out of the district where the ship may be at the time a register is required that such owner may take and subscribe the oath before the collector of the district in which he resides.
A Gentleman from Baltimore came here a few months since and purchased a vessel, loaded her and wished her to sail from this district to a foreign port therefore requested that I would give him a register. I supposed that there would not be any question respecting the propriety of my doing; Although the owner belonged to the State of Maryland. Had he been there & forwarded his Certificate from the Collector that he was the owner, a Citizen &c I must have granted the register. His being upon the spot and taking and subscribing the oath before me was as good evidence at the least as a Certificate would be if forwarded from Maryland. I therefore did not hesitate to administer the usual oath and granted a register. Since, the Collector has written to me from Baltimore Supposing that the register granting was irregular. I find Mr. Lee of the District of main holds the same ideas. I am not convinced by any reasoning I have heard on the subject that the proceeding was irregular. The law was manifestly calculated for the benefit & ease of the Merchant. If I was wrong in granting the register on the evidence I did, nothing, I think could have healed the defect but the Gentlemans returning to Baltimore & thence sending me his certificate, this must have caused a delay of one month at the least.
Cases often happen that Merchants of one State doing business in an other apply for registers being on the spot. If in your opinion they cannot in such cases be granted untill the purchaser returns home & forwards a certificate from the collector of his district to me, I should be happy to know it.
The late keeper of the Light-Houses on Thatcher Island Mr. Houstin & A number of persons wish to be the keeper of them & have applied for my interest in their favour as will appear by the papers inclosed. From all I learn Capt. Sayward is by far the best qualified for the business. He is an old master of a vessel, is a good pilot himself & will carry on to the Island one or more of his Sons who are also well acquainted with the coast and would in the opinion of our best merchants, interested in that neighbourhood, render very essential services to the trade. I am informed that Capt Sayward could have obtained every certificate he wished had he been a candidate for the office in the first instance but he was not. The people rather sought him than he the office.
As there was some question respecting the allowance to the keeper I hope whoever shall be appointed that his whole allowance be expressed.
